DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/07/2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 09/07/2018 these drawing are acceptable by the examiner.
Priority
 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1 and 4-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 4-5 of co-pending Application 16/125,395.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1 and 4-5 limitation are found in claims 1 and 4-5 of co-application with obvious wording variation such as they both sets of claims are drawn to obtaining an input dataset including a plurality of numerical values and a training label indicating a correct classification result corresponding to the input dataset
16/125,420
16/125,395
1, 4-5 A non-transitory computer-readable storage  medium storing therein a machine learning program that causes a computer to execute a process comprising: 
     obtaining an input dataset including a plurality of numerical values and a training label indicating a correct classification result corresponding to the input dataset;


determining an input order of the plurality of numerical values based on a reference pattern, by associating each of the plurality of numerical values with one of combination patterns of respective variable values of a plurality of terms, the reference pattern including an array of reference values to provide a criterion for ordering the plurality of numerical values to be entered to a neural network, the reference values being associated one-to-one with the combination patterns;
 determining second parameter values based on first parameter values each assigned to one of the respective variable values of each of the plurality of terms in relation to each neuron in a layer immediately following an input layer of the neural network, the second
parameter values being assigned one-to-one to the combination patterns in relation to each neuron in the immediately following layer, each of the second parameter values serving as a weight value to be applied to a numerical value associated with the corresponding combination pattern when the numerical value is entered to the corresponding neuron in the immediately following  layer, and being represented by a product of first parameter values each assigned to one of the respective variable values included in the combination pattern in relation to the neuron in the immediately following layer; 
      calculating an output value of the neural network with the plurality of numerical values arranged in the input order, by use of the second parameter values;
      calculating an input error in each of the input layer and the immediately following layer, based on a difference between the output value and the correct  classification result indicated by the training label; and 
        updating the reference values in the reference pattern and the first parameter values based on the input error in each of the input layer and the immediately following layer.
1, 4-5. A non-transitory computer-readable storage medium storing therein a machine learning program that causes a computer to execute a process comprising: 
   obtaining an input dataset including numerical values associated one-to-one with combination patterns of variable values of a plurality of terms and a training label indicating a correct classification result corresponding to the input dataset; 
generating a reference pattern including an array of reference values to provide a criterion for ordering numerical values to be entered to a neural network, when, amongst the plurality of terms, variable values of a first term uniquely determine variable values of a second term that individually have a particular relationship with the corresponding variable values of the first term, the reference values corresponding one-to-one to combination patterns of variable values of terms among a first term group and combination patterns of variable values of terms among a second term group, the terms of the first term group including the plurality of terms except for the second term, the terms of the second term group including  the first term and the second term; calculating numerical input values based on the input dataset, the numerical input values corresponding one-to-one to the combination patterns of variable values 
of the terms among the first term group and the combination patterns of variable values of the terms among the second term group; 
   determining an input order of the numerical input  values based on the reference pattern; 





    calculating an output value of the neural network whose input-layer neural units individually receive the numerical input values.in the input order; 

      calculating an input error at the input-layer neural units of the neural network, based on a difference between the output value and the correct classification result indicated by the training label; and 

       updating the reference values in the reference pattern, based on the input error at the input-layer neural units.


 	It would appear that the only different between the present application 16/125,420 and co-pending application 16/125,395 is that “neuron in a layer” in order to provide the neural network learn the rules for classifying input data at a specific accurate level.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Dependent claims 2-3 depend either directly or indirectly upon independent claims 1 is also rejected at least for the same reasons discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET M DOAN whose telephone number is (571)272-7863. The examiner can normally be reached M-F 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIET M DOAN/Primary Examiner, Art Unit 2641